Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-6, 9-12 recite positive limitations directed to "the pollen pod". However, claim 1 fails to definitively require the pollen pod as part of the claimed invention. Thus, it is unclear whether the pollen pod should be included as part of the claimed invention.
Claim 7 is rejected as being dependent from a rejected base claim.

Claim 14 is directed to a pollen distribution system for a garden appliance. The structure of the garden appliance is recited in the preamble as functional language. However, the body of the claim includes structure of the garden appliance in a definitive manner. It is unclear whether the garden appliance and its structure are required as part of the claimed invention.
 Claims 15-18 and 20 recite positive limitations directed to "the pollen pod". However, claim 14 fails to definitively require the pollen pod as part of the claimed invention. Thus, it is unclear whether the pollen pod should be included as part of the claimed invention.
Claim 19 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kop (U.S. Patent Application Publication No. 2018/0042186).
For claim 14, Kop discloses a pollen distribution system for a gardening appliance, the gardening appliance comprising a liner defining a grow chamber, the 
For claim 19, Kop disclose the pollen distribution system of claim 14, further comprising: a motor (Fig. 11: 187) mechanically coupled to the grow module (2) for selectively rotating the grow module, wherein the motor selectively oscillates that grow module to discharge the pollen (as discussed in [0121]).
For claim 20, Kop disclose the pollen distribution system of claim 14, further comprising: an auxiliary air circulation device (Fig. 10: 162) for circulating the pollen after the pollen is discharged from the pollen pod (as discussed in [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kop (U.S. Patent Application Publication No. 2018/0042186) in view of Massey (WO 2018/068042 A1, as cited by Applicant).

a grow module (Figs. 1-2, 11: 2) mounted within an indoor facility under controlled conditions (as discussed in [0065]), the grow module comprising a central hub rotatable about an axis (Fig 4: 7) and a plurality of partitions (Fig. 1: 17, specifically Fig. 4: holder 43) extending from the central hub substantially along a radial direction to define a plurality of grow chambers (as discussed in [0071] and [0101]) spaced apart along a circumferential direction (as shown in Figs. 1-2, 4, 12 and 13 and discussed in [0071] and [0075]); an aperture (Fig. 4: basket 41) defined in the grow module for receiving a pollen pod containing pollen (such that the basket contains a plant 19 containing pollen Fig. 11: 182 thereon, and is thus identified as a pollen pod containing pollen); and a pollen ejection device (Fig. 11: 173) configured for engaging the pollen pod to disperse a portion of the pollen (as discussed in [0120]: such that the air discharge nozzle releases air in the direction of the grow module 2 to contact the location of the aperture that receives the pollen pod).
Kop discloses the gardening appliance is an indoor plant cultivating system but fails to specifically disclose the gardening appliance comprising a liner positioned within a cabinet and defining a grow chamber. However, Massey teaches a gardening appliance comprising: a liner (Figs. 1 and 3: 17) positioned within a cabinet (3, 23) and defining a grow chamber (as discussed in [0022]); the grow module comprising a central hub (Fig. 3: 5) rotatable about an axis (as discussed in [0048]) and a plurality of grow chambers (Figs. 3-4D: 59) spaced apart along a circumferential direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gardening appliance of Kop to include the 
For claim 5, Kop as modified by Massey disclose the gardening appliance of claim 1, wherein the pollen ejection device (Kop Fig. 11: 173) engages the pollen pod when the grow module rotates past a predetermined angular position (Kop as discussed in [0120]: such that the air discharge nozzle releases air in the direction of the grow module 2 to contact the location of the aperture that receives the pollen pod as the grow module rotates).
For claim 8, Kop as modified by Massey disclose the gardening appliance of claim 1, further comprising: a motor (Kop Fig. 11: 187) mechanically coupled to the grow module (Kop 2) for selectively rotating the grow module, wherein the motor selectively oscillates that grow module to discharge the pollen (Kop as discussed in [0121]).
For claim 9, Kop as modified by Massey disclose the gardening appliance of claim 1, wherein the gardening appliance comprises: a plurality of apertures (Kop Fig. 4: baskets 41) defined through the grow module (Kop Fig. 4: 2), the plurality of apertures being configured for receiving a plurality of plant pods that grow a plurality of plants (Kop 19), wherein the pollen pod is positioned in one of the plurality of apertures (Kop Fig. 4 shows baskets 41 receive a pollen pod 19 containing pollen Fig. 11: 182).
For claim 10, Kop as modified by Massey disclose the gardening appliance of claim 9, wherein one of the plurality of apertures (Kop Fig. 4: baskets 41) is a pollen pod aperture, wherein the pollen pod is uniquely shaped for fitting into the pollen pod 
For claim 11, Kop as modified by Massey disclose the gardening appliance of claim 9, wherein the pollen pods are the same size as a plant pod also configured for receipt in one of the plurality of apertures (Notwithstanding any size requirement in the claims, it appears the baskets 41, as shown in Fig. 4 of the Kop reference, easily receive a plant pod 19. Thus, if a pollen pod is the same size as the plant pod, it appears the plurality of apertures at baskets 41 are structured to receive a pollen pod 19 containing pollen Fig. 1: 182.).
For claim 12, Kop as modified by Massey disclose the gardening appliance of claim 1, wherein the pollen pod (Kop Fig. 11: 19) is positioned toward a top of the grow module (Kop as shown in Fig. 11 at the top of the grow module 2).
For claim 13, Kop as modified by Massey disclose the gardening appliance of claim 1, further comprising: an auxiliary air circulation device (Kop Fig. 10: 162) for circulating the pollen after the pollen is discharged from the pollen pod (Kop as discussed in [0114]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kop (U.S. Patent Application Publication No. 2018/0042186) in view of Massey (WO 2018/068042 A1, as cited by Applicant), as applied to claims 1, 5 and 8-13 above, and further in view of Farley (U.S. Patent No. 2,660,002).
For claim 4, Kop as modified by Massey discloses the invention substantially as claimed, including wherein the pollen ejection device (Kop Fig. 11: 173) comprises a source of compressed air (as discussed in [0120]) to eject the pollen through a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kop (U.S. Patent Application Publication No. 2018/0042186) in view of Farley (U.S. Patent No. 2,660,002).
For claim 17, Kop discloses the invention substantially as claimed, including wherein the pollen ejection device (Kop Fig. 11: 173) comprises a source of compressed air (as discussed in [0120]) to eject the pollen through a permeable wall of a pollen pod, but fails to specifically show wherein the pollen pod comprises a permeable wall. However, Farley teaches a pollen pod (Col. 1, lines 28-32 and as shown in the Figure at 10) containing pollen (as shown in the Figure at 14 and discussed in Col. 2, lines 11-13); wherein the pollen pod comprises a permeable wall (as discussed in Col. 3, lines 9-11 and as shown in the Figure at 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pollen distribution system of Kop to include the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643